Exhibit 10.1

[Dealer name]

[Address]

[    ], 2020

To: LivaNova USA, Inc.

c/o LivaNova PLC

20 Eastbourne Terrace

London, United Kingdom, W2 6LG

Attention: [    ]

Telephone No.: [    ]

Re: Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between [Dealer
name] (“Dealer”)[, through its agent [Agent name, if applicable] (the “Agent”)]
and LivaNova USA, Inc. (“Counterparty”) as of the Trade Date specified below
(the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Counterparty and Dealer as to the subject matter and
terms of the Transaction to which this Confirmation relates, and shall supersede
all prior or contemporaneous written or oral communications with respect
thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Indenture to be dated
June 17, 2020 among Counterparty, Issuer, as guarantor, and Citibank, N.A., as
trustee (the “Indenture”) relating to the 3.00% Cash Exchangeable Senior Notes
due 2025 (as originally issued by Counterparty, the “Exchangeable Notes” and
each USD 1,000 principal amount of Exchangeable Notes, an “Exchangeable Note”)
issued by Counterparty in an aggregate initial principal amount of USD
250,000,000 (as increased by up to an aggregate principal amount of USD
37,500,000 if and to the extent that the Initial Purchasers (as defined below)
exercise their over-allotment option to purchase additional Exchangeable Notes
pursuant to the Purchase Agreement (the “Purchase Agreement”) dated as of
June 11, 2020, among Counterparty, Issuer and Barclays Capital Inc. and BofA
Securities, Inc., as representatives of the Initial Purchasers party thereto
(the “Initial Purchasers”)). In the event of any inconsistency between the terms
defined in the Offering Memorandum dated June 11, 2020 (the “Offering
Memorandum”), the Indenture and this Confirmation, this Confirmation shall
govern. The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Offering Memorandum. The parties further acknowledge
that the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by the parties as of the date of this Confirmation, and
if any such section numbers are changed, added or renumbered upon execution of
the Indenture, the parties will amend this Confirmation in good faith to
preserve the intent of the parties. Subject to the foregoing, references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(l) of the
Indenture that conforms the Indenture to the description of Exchangeable Notes
in the Offering Memorandum or (y) pursuant to Section 14.07 of the Indenture,
subject, in the case of this clause (y), to the second paragraph under “Method
of Adjustment” in Section 3), any such amendment or supplement will be
disregarded for purposes of this Confirmation (other than as provided in
Section 9(i)(iv) below) unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below. Notwithstanding any other provision of this
Confirmation, this Confirmation shall not in any respect be construed as or
deemed to comprise a contract for the purchase by Issuer or Counterparty of any
of its Shares or other securities and no purchase of such Shares or other
securities shall be made by Issuer or Counterparty pursuant to this
Confirmation.



--------------------------------------------------------------------------------

1.     This Confirmation evidences a complete and binding agreement between
Dealer and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the ISDA 2002 Master Agreement (the
“Agreement”) as if Dealer and Counterparty had executed an agreement in such
form on the Trade Date (but without any Schedule except for the election of the
laws of the State of New York as the governing law (without reference to choice
of law doctrine) and that (i) in respect of Section 5(a)(vi) of the Agreement,
the election that the “Cross Default” provisions shall apply to Dealer with
(a) a “Threshold Amount” with respect to Dealer of two percent of the
shareholders’ equity of Dealer as of the Trade Date, (b) the deletion of the
phrase “, or becoming capable at such time of being declared,” from clause
(1) and (c) the following language added to the end thereof: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature, (y) funds were available to enable the
party to make the payment when due. and (z) the payment is made within two
Exchange Business Days of such party’s receipt of written notice of its failure
to pay.”, and (ii) the modification that the term “Specified Indebtedness” shall
have the meaning specified in Section 14 of the Agreement, except that such term
shall not include obligations in respect of deposits received in the ordinary
course of Dealer’s banking business). In the event of any inconsistency between
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.

2.     The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.

 

Trade Date:

  June [    ], 2020

Effective Date:

  June [    ], 2020

Option Style:

  “Modified American”, as described under “Procedures for Exercise” below

Option Type:

  Call

Buyer:

  Counterparty

Seller:

  Dealer

Shares:

  The ordinary shares of LivaNova PLC (“Issuer”), par value GBP 1.00 per share
(Exchange symbol “LIVN”).

Number of Options:

  Initially 250,000. If and to the extent the Initial Purchasers exercise their
over-allotment option to purchase additional Exchangeable Notes (“Additional
Exchangeable Notes”) pursuant to the Purchase Agreement, on the date of such
exercise, the Number of Options shall be increased by the number (the
“Additional Note Number”) of Additional Exchangeable Notes in principal amount
of $1,000 in respect of which such option is exercised. For the avoidance of
doubt, the Number of Options shall be reduced by any Options exercised by
Counterparty. In no event will the Number of Options be less than zero.

Applicable Percentage:

  [    ]%1

 

1 Include Dealer’s percentage allocation of the overall capped call transaction.

 

2



--------------------------------------------------------------------------------

Option Entitlement:

  A number equal to the product of the Applicable Percentage and 16.3980.

Strike Price:

  USD 60.9830

Cap Price:

  USD 100.0000

Premium:

  USD [            ]

Additional Premium:

  If and to the extent the Initial Purchasers exercise their over-allotment
option to purchase Additional Exchangeable Notes, the Additional Premium for the
corresponding increase in the Number of Options shall be equal to USD
[            ], multiplied by the Additional Note Number.

Premium Payment Date:

  The settlement date for the initial issuance of Exchangeable Notes.

Additional Premium Payment Date:

  Each settlement date for the issuance of Additional Exchangeable Notes. On
each Additional Premium Payment Date, Buyer shall pay Seller the Additional
Premium corresponding to the increase in the Number of Options in respect of
such Additional Exchangeable Notes.

Exchange:

  The NASDAQ Global Market

Related Exchange(s):

  All Exchanges

Excluded Provisions:

  Section 14.03 and Section 14.04(f) of the Indenture.

Procedures for Exercise.

 

Exchange Date:

  With respect to any exchange of an Exchangeable Note (other than any exchange
of Exchangeable Notes with an Exchange Date occurring prior to the Free
Exchangeability Date (any such exchange, an “Early Exchange”), to which the
provisions of Section 9(i)(i) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Exchangeable
Note satisfies all of the requirements for exchange thereof as set forth in
Section 14.02(b) of the Indenture.

Free Exchangeability Date:

  September 15, 2025.

Expiration Time:

  The Valuation Time

Expiration Date:

  December 15, 2025.

Multiple Exercise:

  Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

  Notwithstanding Section 3.4 of the Equity Definitions, on each Exchange Date
occurring on or after the Free Exchangeability Date, in respect of which a
Notice of Exchange (as defined in the Indenture) that is effective as to
Counterparty has been delivered by the relevant

 

3



--------------------------------------------------------------------------------

  exchanging Holder, a number of Options equal to the number of Exchangeable
Notes in denominations of USD 1,000 as to which such Exchange Date has occurred
shall be deemed to be automatically exercised; provided that such Options shall
be exercised or deemed exercised only if Counterparty has provided a Notice of
Exercise to Dealer in accordance with “Notice of Exercise” below.  
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

  Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Exchangeable Notes with an Exchange Date occurring on or after the Free
Exchangeability Date, Counterparty must notify Dealer in writing before 5:00
p.m. (New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date specifying the number of such Options being exercised.

Valuation Time:

  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:   “‘Market Disruption Event’ means, in respect of a Share, (i) a
failure by the primary United States national or regional securities exchange or
market on which the Shares are listed or admitted for trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for the
Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts traded
on any United States exchange relating to the Shares.”

Settlement Terms.

 

Settlement Method:

  Cash Settlement

Cash Settlement:

  Upon exercise of any Options hereunder, in lieu of Section 8.1 of the Equity
Definitions, Dealer will pay to Counterparty, on the relevant Settlement Date
for each such Option, an amount of cash (the “Cash Settlement Amount”) equal to
the sum, for each Valid Day during the Settlement Averaging Period for such
Option, of (i) the Daily Option Value for such Valid Day, divided by (ii) the
number of Valid Days in the Settlement Averaging Period;

 

4



--------------------------------------------------------------------------------

  provided that in no event shall the Cash Settlement Amount for such Option
exceed the Applicable Limit for such Option.

Daily Option Value:

  For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day
and the Cap Price, less (B) the Strike Price on such Valid Day; provided that if
the calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.

Applicable Limit:

  For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the amount of cash paid to the Holder of the
related Exchangeable Note upon exchange of such Exchangeable Note over
(ii) USD 1,000.

Valid Day:

  A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:

  A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “LIVN US <equity> AQR” (or
its equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading to the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-weighted average
price is unavailable at such time, the market value of one Share on such Valid
Day, as determined by the Calculation Agent using, if practicable, a
volume-weighted average method). The Relevant Price will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

 

5



--------------------------------------------------------------------------------

Settlement Averaging Period:

  For any Option, the 50 consecutive Valid Days commencing on, and including,
the 51st Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

  For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period.

Settlement Currency:

  USD

3.  Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

  Notwithstanding Section 11.2(e) of the Equity Definitions, which Section shall
not apply for purposes of the Transaction except as provided in Section 9(w)
below, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Exchange Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price”, “Daily
VWAP” or “Daily Exchange Value” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Issuer or
Counterparty to holders of the Exchangeable Notes (upon exchange or otherwise)
or (y) any other transaction in which holders of the Exchangeable Notes are
entitled to participate, in each case, in lieu of an adjustment under the
Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the first sentence of the third
paragraph of Section 14.04(c) of the Indenture or the third sentence of the
second paragraph of Section 14.04(d) of the Indenture).

Method of Adjustment:

  Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, which Section shall not apply for
purposes of the Transaction except as provided in Section 9(w) below, upon any
Potential Adjustment Event, the Calculation Agent shall make (A) an adjustment
corresponding to the adjustment required to be made pursuant to the Indenture to
any one or more of the Strike Price, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction (other than
the Number of Options and the Cap Price) and (B) a proportionate adjustment to
the Cap Price to the extent any adjustment is made to the Strike Price pursuant
to clause (A) above (which adjustment, for the avoidance of doubt, shall not
prohibit Dealer from making any further adjustment to the Cap Price in
accordance with, and subject in all respects to,

 

6



--------------------------------------------------------------------------------

  Section 9(w)); provided that in no event shall the Strike Price be greater
than the Cap Price.   Notwithstanding the foregoing and “Consequences of Merger
Events / Tender Offers” below:  

(i)  if the Calculation Agent in good faith disagrees with any adjustment to the
Exchangeable Notes that involves an exercise of discretion by Counterparty or
its board of directors, Issuer or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture, Section 14.07 of the
Indenture or any supplemental indenture entered into thereunder or in connection
with any proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will (A) determine the adjustment to be made to any one or
more of the Strike Price, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction (other than the Number
of Options and the Cap Price) in a commercially reasonable manner and (B) make a
proportionate adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit Dealer from making any further
adjustments to the Cap Price in accordance with, and subject in all respects to,
Section 9(w)); provided that in no event shall the Strike Price be greater than
the Cap Price;

 

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Issuer or Counterparty has publicly announced the event or condition giving rise
to such Potential Adjustment Event, then the Calculation Agent shall have the
right to adjust the Cap Price as appropriate (but in no case to a number lower
than the Strike Price) to reflect the reasonable costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Dealer in connection with its hedging activities as a result of such
event or condition not having been publicly announced prior to the beginning of
such period; and

 

7



--------------------------------------------------------------------------------

 

(iii)   if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned after the period during which the
formula for adjusting the “Exchange Rate” (as defined in the Indenture) has
commenced calculation, or (b) the “Exchange Rate” (as defined in the Indenture)
is adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted pursuant to the Dilution Adjustment Provisions (each of clauses
(a) and (b), a “Potential Adjustment Event Change”) then, in each case, the
Calculation Agent shall have the right to adjust the Cap Price as appropriate
(but in no case to a number lower than the Strike Price) to reflect the
reasonable costs (including, but not limited to, hedging mismatches and market
losses) and reasonable expenses incurred by Dealer in connection with its
hedging activities as a result of such Potential Adjustment Event Change.

Dilution Adjustment Provisions:

  Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

Merger Events:

  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(w) below or where Merger Event is used in
“Announcement Event” and related provisions, a “Merger Event” means the
occurrence of any event or condition set forth in the definition of “Share
Exchange Event” in Section 14.07(a) of the Indenture.

Tender Offers:

  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, which Section shall not apply for purposes of the Transaction
except as provided in Section 9(w) below or where Tender Offer is used in
“Announcement Event” and related provisions (and, in each case, in which
references in the definition of Tender Offer in Section 12.1(d) of the Equity
Definitions to “10%” shall be deemed to be replaced with “25%”), a “Tender
Offer” means the occurrence of any event or condition set forth in
Section 14.04(e) of the Indenture.

Consequences of Merger Events/

Tender Offers:

  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, which
Sections shall not apply for purposes of the Transaction except as provided in
Section 9(w) below, upon the occurrence of a Merger Event or a Tender Offer, the
Calculation Agent shall make (A) a corresponding adjustment to any one or more
of the nature of the Shares (in the case of a Merger Event), Strike Price,

 

8



--------------------------------------------------------------------------------

  Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction (other than the Number of Options and the Cap
Price) to the extent an analogous adjustment would be required to be made
pursuant to the Indenture in connection with such Merger Event or Tender Offer,
subject to the sub-clause (i) under “Method of Adjustment” and (B) a
proportionate adjustment to the Cap Price to the extent any adjustment is made
to the Strike Price pursuant to clause (A) above (which adjustment, for the
avoidance of doubt, shall not prohibit Dealer from making any further adjustment
to the Cap Price in accordance with, and subject in all respects to,
Section 9(w)); provided that in no event shall the Strike Price be greater than
the Cap Price; provided further, that such adjustment shall be made without
regard to any adjustment to the Exchange Rate pursuant to any Excluded
Provision; provided further that if, with respect to a Merger Event or a Tender
Offer, (i) the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person that is not a
corporation (or treated as such for tax purposes) or is not organized under the
laws of (a) England and Wales, (b) any member state of the European Union to the
extent having the Issuer organized under the laws of such member state would not
have a material adverse effect on Dealer’s rights and obligations hereunder,
Dealer’s hedging activities or the costs of engaging in the foregoing, or
(c) the United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event will not be a
corporation (or treated as such for tax purposes) organized under the laws of
(a) England and Wales, (b) any member state of the European Union to the extent
having the Counterparty organized under the laws of such member state would not
have a material adverse effect on Dealer’s rights and obligations hereunder,
Dealer’s hedging activities or the costs of engaging in the foregoing, or
(c) the United States, any State thereof or the District of Columbia, then, in
either case, Cancellation and Payment (Calculation Agent Determination) may
apply in Dealer’s good faith, commercially reasonable discretion; provided
further that, for the avoidance of doubt, adjustments shall be made pursuant to
the provisions set forth above regardless of whether any Merger Event or Tender
Offer gives rise to an Early Exchange.

Consequences of Announcement Events:

  If an Announcement Event occurs, the Calculation Agent will determine the
cumulative economic effect of the Announcement Event, whether within a
commercially reasonable (as determined by the Calculation Agent) period of time
prior to or after the Announcement Event, on the theoretical value of the
Transaction on a date occurring a commercially reasonable period of time after
the date of announcement of the relevant Announcement Event (which may include,
without limitation, any actual or expected change in volatility, dividends,
stock loan rate

 

9



--------------------------------------------------------------------------------

  or liquidity relevant to the Shares or to the Transaction), and if such
economic effect is material, the Calculation Agent will (x) adjust the Cap Price
(but in no event to a number lower than the Strike Price) to reflect such
economic effect and (y) determine the effective date of such adjustment;
provided that, notwithstanding the foregoing, if the related Merger Date or
Tender Offer Date, as the case may be, or any subsequent related Announcement
Event, occurs on or after the effective date of such adjustment, any further
adjustment to the terms of the Transaction with respect to such Merger Date,
Tender Offer Date or Announcement Event pursuant to this Confirmation and/or the
Equity Definitions shall take such earlier adjustment into account (and, for the
avoidance of doubt, where Cancellation and Payment is applicable, the
Determining Party shall take into account such adjustment in determining the
Cancellation Amount); provided further that in no event shall the Cap Price be
less than the Strike Price. An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

Announcement Event:

  (i) The public announcement by Issuer, Counterparty, any of their subsidiaries
or any Valid Third Party Entity (as defined below) of (x) any transaction or
event that, if completed, would constitute a Merger Event or Tender Offer,
(y) any acquisition or disposition by Issuer and/or its subsidiaries where the
aggregate consideration exceeds 35% of the market capitalization of Issuer as of
the date of such announcement (a “Significant Transaction”) or (z) the intention
to enter into a Merger Event or Tender Offer or a Significant Transaction,
(ii) the public announcement by Issuer or any subsidiary of Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or a
Significant Transaction or (iii) any subsequent public announcement by
Counterparty, Issuer, any of their subsidiaries or any Valid Third Party Entity
of a change to a transaction or intention that is the subject of an announcement
of the type described in clause (i) or (ii) of this sentence. For the avoidance
of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in
Section 12.1(b) of the Equity Definitions following the definition of “Reverse
Merger” therein shall be disregarded) and (B) “Tender Offer” shall mean such
term as defined under Section 12.1(d) of the Equity Definitions (as amended
hereby). “Valid Third Party Entity” means, in respect of any transaction, any
third party (or any agent

 

10



--------------------------------------------------------------------------------

  or affiliate of such third party) that has a bona fide intent to enter into or
consummate such transaction (it being understood and agreed that in determining
whether such third party has such a bona fide intent, the Calculation Agent may
take into consideration the effect of the relevant announcement by such third
party on the Shares and/or options relating to the Shares).

Nationalization, Insolvency or Delisting:

  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)” and (iv) adding the words “provided that in the
case of clause (Y) hereof, the consequence of such law, regulation or
interpretation is applied consistently by Dealer to all similar transactions in
a non-discriminatory manner;” after the semi-colon in the last line thereof;
provided further that, in the case of any increased cost described in clause
(Y) of Section 12.9(a)(ii) of the Equity Definitions, the consequences provided
with respect to “Increased Cost of Hedging” in Section 12.9(b)(vi) of the Equity
Definitions shall apply, as if Increased Cost of Hedging were applicable to such
event.

Failure to Deliver:

  Not Applicable

Hedging Disruption:

  Applicable; provided that:  

(i)  Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the

 

11



--------------------------------------------------------------------------------

 

manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

      “For the avoidance of doubt, the term “equity price risk” shall be deemed
to include, but shall not be limited to, stock price and volatility risk. And,
for the further avoidance of doubt, any such transactions or assets referred to
in phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”;

 

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”; and

 

(iii)   it shall not be a Hedging Disruption if such inability occurs solely due
to the deterioration of the creditworthiness of the Hedging Party.

Increased Cost of Hedging:

  Not Applicable

Hedging Party:

  For all applicable Additional Disruption Events, Dealer; provided that, when
making any determination or calculation as “Hedging Party,” Dealer shall be
bound by the same obligations relating to required acts of the Calculation Agent
as set forth in Section 1.40 of the Equity Definitions and this Confirmation as
if the Hedging Party were the Calculation Agent. The parties agree that they
will comply with the provisions set forth in the second sentence under
“Calculation Agent” below, as if the Hedging Party were the Calculation Agent
for purposes thereof.

Determining Party:

  For all applicable Extraordinary Events, Dealer; provided that, when making
any determination or calculation as “Determining Party,” Dealer shall be bound
by the same obligations relating to required acts of the Calculation Agent as
set forth in Section 1.40 of the Equity Definitions and this Confirmation as if
the Determining Party were the Calculation Agent. The parties agree that they
will comply with the provisions set forth in the second sentence under
“Calculation Agent” below, as if the Determining Party were the Calculation
Agent for purposes thereof.

Non-Reliance:

  Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

  Applicable

Additional Acknowledgments:

  Applicable

 

12



--------------------------------------------------------------------------------

4.  Calculation Agent.

 

Dealer; provided that, following the occurrence and during the continuance of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, Counterparty shall
have the right to designate a nationally recognized independent equity
derivatives dealer to replace Dealer as the Calculation Agent, and the parties
shall work in good faith to execute any appropriate documentation required by
such replacement Calculation Agent.

 

Following any adjustment, determination or calculation by the Calculation Agent
or Determining Party hereunder, upon a written request by Counterparty (which
may be by email), the Calculation Agent or Determining Party, as the case may
be, will promptly (but in any event within three Scheduled Trading Days) provide
to Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will Dealer be obligated to share with Counterparty any proprietary
or confidential data or information or any proprietary or confidential models
used by it in making such adjustment, determination or calculation.

 

5.

Account Details.

 

  (a)

Account for payments to Counterparty:

To be provided.

 

  (b)

Account for payments to Dealer:

 

  Bank:

[                         ]

  ABA#:

[                         ]

  Acct  No.:

[                         ]

  Beneficiary:

[                         ]

  Ref:

[                         ]

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: [    ].

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

LivaNova USA, Inc.

 

13



--------------------------------------------------------------------------------

c/o LivaNova PLC

20 Eastbourne Terrace

London, United Kingdom, W2 6LG

Attention: [    ]

Telephone No.: [    ]

Email: [    ]

 

  (b)

Address for notices or communications to Dealer:

[            ]

 

8.

Representations and Warranties of Counterparty.

Counterparty hereby represents and warrants to Dealer on the date hereof and on
any date on which the Initial Purchasers exercise their over-allotment option to
purchase additional Exchangeable Notes pursuant to the Purchase Agreement:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Issuer or Counterparty, (ii) any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or (iii) any agreement or instrument to which
Issuer or Counterparty or any of their subsidiaries is a party or by which
Issuer, Counterparty or any of their subsidiaries is bound or to which Issuer,
Counterparty or any of their subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, except, in the case of clause (iii), to the extent that such
conflict, breach, default or lien would not reasonably be expected to have a
material adverse effect on Counterparty, Issuer, the Transaction or Dealer’s
rights or obligations relating to the Transaction.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

 

  (d)

Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

14



--------------------------------------------------------------------------------

  (f)

Each of Counterparty and Issuer is not, on the date hereof, aware of any
material non-public information with respect to Issuer or the Shares.

 

  (g)

To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer solely as a result of
it being a financial institution or broker-dealer.

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to the Transaction; (B) will exercise independent
judgment in evaluating the recommendations of any broker-dealer or its
associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50 million.

 

  (i)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor statements).

 

  (j)

Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, each of Dealer or its affiliates is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

  (k)

Counterparty represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

  (l)

Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

 

  (m)

Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)).

9.    Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall on any day on which Issuer, directly or
indirectly, effects any repurchase of Shares, give Dealer a written notice of
such repurchase (a “Repurchase Notice”) if following such repurchase, the number
of outstanding Shares as determined on such day is (i) less than [    ]2 million
(in the case of the first such notice) or (ii) thereafter more than [    ]3
million less than the number of Shares included in the immediately preceding
Repurchase

 

2 Insert the number of Shares outstanding that would cause Dealer’s maximum
position in the Shares underlying the Transaction (including the number of
Shares assuming the greenshoe is exercised in full) to increase by 1.0%.

3 Insert the number of Shares that, if repurchased, would cause Dealer’s maximum
position in the Shares underlying the Transaction (including the number of
Shares assuming the greenshoe is exercised in full) to increase by a further
0.5% from the threshold for the first Repurchase Notice.

 

15



--------------------------------------------------------------------------------

  Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including without limitation, any forbearance from
hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and reasonable expenses (including reasonable attorney’s
fees of one outside counsel in each relevant jurisdiction), joint or several,
which an Indemnified Person may become subject to, in each case, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable and
documented out-of-pocket legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any such proceeding contemplated by this paragraph that is effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph 9(b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c)

Regulation M. Neither Issuer nor Counterparty is on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Issuer, other than a distribution meeting the requirements of
the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, and Counterparty shall cause Issuer not to, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise, in each case, in violation of the
Exchange Act.

 

16



--------------------------------------------------------------------------------

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is (x) a United States person (as defined in Section 7701(a)(30) of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”)) or (y) an entity that is
a tax resident in England and Wales;

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any reasonable documentation
and delivery of legal opinions with respect to securities laws and other matters
by such third party and Counterparty, as are reasonably requested and reasonably
satisfactory to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment , be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that the results described in clause (D) will not occur upon or after
such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent, to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating by both of S&P Global Ratings or its successor (“S&P”) and Moody’s
Investors Service, Inc. (“Moody’s”) at the time of such transfer or assignment,
or (2) whose obligations hereunder will be guaranteed, pursuant to the terms of
a customary guarantee in a form used by Dealer generally for similar
transactions, by Dealer or Dealer’s ultimate parent, or (B) with Counterparty’s
consent (such consent not to be unreasonably withheld or delayed), to any other
third party; provided that, in the case of any transfer or assignment described
in clause (A) or (B) above, such a transfer or assignment shall not occur unless
(I) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment; (II) at the time of such
transfer or assignment either (i) each Dealer

 

17



--------------------------------------------------------------------------------

  and the transferee or assignee in any such transfer or assignment is a “dealer
in securities” within the meaning of Section 475(c)(1) of the Code or (ii) the
transfer or assignment does not result in a deemed exchange by Counterparty
within the meaning of Section 1001 of the Code; (III) Counterparty would not, at
the time and as a result of such transfer or assignment, reasonably be expected
to become subject to any law, regulation or similar requirement to which it
would not otherwise have been subject absent such transfer or assignment; and
(IV) Counterparty will not, as a result of such transfer or assignment,
reasonably be expected to suffer material adverse tax consequences from such
transfer or assignment at such time or on any later date. In addition, (A) the
transferee or assignee shall agree that following such transfer or assignment,
Counterparty will not (x) receive from the transferee or assignee on any payment
date or delivery date (after accounting for amounts paid by the transferee or
assignee under Section 2(d)(i)(4) of the Agreement as well as any withholding or
deduction of Tax from the payment or delivery) an amount or a number of Shares,
as applicable, lower than the amount or the number of Shares, as applicable,
that Dealer would have been required to pay or deliver to Counterparty in the
absence of such transfer or assignment, or (y) be required to pay such assignee
or transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Counterparty would have been required to
pay to Dealer in the absence of such transfer or assignment, and (B) the
transferee or assignee shall make such Payee Tax Representations and shall
provide such tax documentation as may be reasonably requested by Counterparty to
permit Counterparty to make any necessary determinations pursuant to clause
(A) of this proviso.

 

  (iii)

If at any time at which (A) the Section 16 Percentage exceeds 9.0%, (B) the
Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after using
its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction. Dealer shall notify Counterparty of an Excess
Ownership Position with respect to which it intends to seek a transfer or
assignment as soon as reasonably practicable after becoming aware of such an
Excess Ownership Position and shall use good faith efforts to avoid an Excess
Ownership Position. The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction for which the “Shares” (or equivalent term with respect to
such transaction) are the Shares sold by Dealer

 

18



--------------------------------------------------------------------------------

  to Issuer or Counterparty, and (B) the denominator of which is the number of
Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Issuer or Counterparty that are, in each case, applicable to ownership of Shares
(excluding those arising under Sections 13 or 16 of the Exchange Act, in each
case, as in effect on the Trade Date, “Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that would give rise to reporting or registration obligations
or other requirements of a Dealer Person, or is reasonably likely to result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding.

 

  (f)

[Reserved]

 

  (g)

[Reserved]

 

  (h)

[Reserved]

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Exchange in respect of which a Notice of Exchange that is effective as to
Counterparty has been delivered by the relevant exchanging Holder:

 

  (A)

Counterparty shall, within five Scheduled Trading Days of the Exchange Date for
such Early Exchange, provide written notice (an “Early Exchange Notice”) to
Dealer specifying the number of Exchangeable Notes surrendered for exchange on
such Exchange Date (such Exchangeable Notes, the “Affected Exchangeable Notes”),
and the giving of such Early Exchange Notice shall constitute an Additional
Termination Event as provided in this clause (i);

 

  (B)

upon receipt of any such Early Exchange Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
settlement for such Early Exchange) with respect to the portion of the
Transaction corresponding to a number of Options (the “Affected Number of
Options”) equal to the lesser of (x) the number of Affected Exchangeable Notes
and (y) the Number of Options as of the Exchange Date for such Early Exchange;

 

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the amount of cash
paid (if any) to the Holder (as such term is defined in the Indenture) of an
Affected Exchangeable Note upon exchange of such Affected Exchangeable Note,
minus (y) USD 1,000;

 

19



--------------------------------------------------------------------------------

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Exchange and any exchanges,
adjustments, agreements, announcements, payments, deliveries, acquisitions or
other corporate events leading thereto had not occurred, (y) no adjustments to
the Exchange Rate have occurred pursuant to any Excluded Provision and (z) the
corresponding Exchangeable Notes remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
Exchange Date for such Early Exchange, the Number of Options shall be reduced by
the Affected Number of Options.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default occurs under the terms of the Exchangeable Notes as set forth in
Section 6.01 of the Indenture that results in an acceleration of the
Exchangeable Notes, then such acceleration shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

 

  (iii)

Promptly (but in any event within five Scheduled Trading Days) following any
Repurchase Event (as defined below), Counterparty shall notify Dealer of such
Repurchase Event and the aggregate principal amount of Exchangeable Notes
subject to such Repurchase Event (any such notice, a “Exchangeable Notes
Repurchase Notice”); provided that any such Exchangeable Notes Repurchase Notice
shall contain an acknowledgment by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of such
Repurchase Event and the delivery of such Exchangeable Notes Repurchase Notice.
The receipt by Dealer from Counterparty of any Exchangeable Notes Repurchase
Notice shall constitute an Additional Termination Event as provided in this
Section 9(i)(iii). Upon receipt of any such Exchangeable Notes Repurchase
Notice, Dealer shall designate an Exchange Business Day following receipt of
such Exchangeable Notes Repurchase Notice (which Exchange Business Day shall be
on or as promptly as reasonably practicable after the related settlement date
for the relevant Repurchase Event) as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repurchase Options”) equal to the lesser of (A) the aggregate principal amount
of such Exchangeable Notes specified in such Exchangeable Notes Repurchase
Notice, divided by USD 1,000 and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options. Any payment
hereunder with respect to such termination (the “Repurchase Unwind Payment”)
shall be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Repurchase Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction, and for the avoidance of doubt,
in determining the amount payable in respect of such Repurchase Unwind Payment,
the Calculation Agent shall assume that (x) the relevant Repurchase Event and
any repurchases, exchanges, adjustments, agreements, announcements, payments,
deliveries or other events leading thereto had not occurred, (y) no adjustments
to the Exchange Rate have occurred pursuant to any Excluded Provision and
(z) the corresponding Exchangeable Notes remain outstanding. “Repurchase Event”
means that (i) any Exchangeable Notes are repurchased or redeemed (whether
pursuant to Sections 15.02, 16.01 and 17.01 of the Indenture or otherwise) by
Issuer, Counterparty or any of their respective subsidiaries,

 

20



--------------------------------------------------------------------------------

  (ii) any Exchangeable Notes are delivered to Counterparty or Issuer in
exchange for delivery of any property or assets of Issuer, Counterparty or any
of their respective subsidiaries (howsoever described), (iii) any principal of
any of the Exchangeable Notes is repaid prior to the final maturity date of the
Exchangeable Notes (other than upon acceleration of the Exchangeable Notes
described in Section 9(i)(ii)), or (iv) any Exchangeable Notes are exchanged by
or for the benefit of the Holders (as defined in the Indenture) thereof for any
other securities of Issuer, Counterparty or any of their Affiliates (or any
other property, or any combination thereof) pursuant to any exchange offer or
similar transaction; provided that any exchange of Exchangeable Notes pursuant
to the terms of the Indenture shall not constitute a Repurchase Event.

 

  (iv)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement (which Early Termination Date, if any, shall occur as promptly
as commercially reasonably practicable after the occurrence of the relevant
Amendment Event). “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Exchangeable Notes governing the principal amount, coupon, maturity,
repurchase obligation of Issuer or Counterparty, redemption right of Issuer or
Counterparty, any term relating to exchange of the Exchangeable Notes (including
changes to the exchange rate, exchange rate adjustment provisions, exchange
settlement dates or exchange conditions), or any term that would require consent
of the holders of not less than 100% of the principal amount of the Exchangeable
Notes to amend (other than, in each case, any amendment or supplement
(x) pursuant to Section 10.01(l) of the Indenture that, as determined by the
Calculation Agent, conforms the Indenture to the description of Exchangeable
Notes in the Offering Memorandum or (y) pursuant to Section 14.07 of the
Indenture), in each case, without the consent of Dealer (such consent not to be
unreasonably withheld or delayed).

 

  (j)

Amendments to Equity Definitions.

 

  (i)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(x) inserting the word “corporate” immediately prior to the word “event” and
(y) deleting the words “a diluting or concentrative” and replacing them with the
words “a material” and adding the phrase “or the Options” at the end of the
sentence.

 

  (ii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by inserting the
phrase “; provided that Counterparty may only elect to terminate the Transaction
upon the occurrence of a Change in Law or Insolvency Filing if concurrently with
electing to terminate the Transaction, Counterparty provides to Dealer an
acknowledgment of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder.

 

  (iii)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by inserting the
phrase “; provided that Counterparty may only elect to terminate the Transaction
upon the occurrence of an Increased Cost of Hedging if concurrently with
electing to terminate the Transaction, Counterparty provides to Dealer an
acknowledgment of its responsibilities under applicable securities laws, and in
particular Section 9 and Section 10(b) of the Exchange Act and the rules and
regulations thereunder.

 

  (k)

[Reserved]

 

  (l)

[Reserved]

 

21



--------------------------------------------------------------------------------

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, cause
Issuer to make available to Dealer an effective registration statement under the
Securities Act and cause Issuer to enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) of this paragraph shall apply at the election of Counterparty or
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
cause Issuer to enter into a private placement agreement substantially similar
to private placement purchase agreements customary for private placements of
equity securities, in form and substance satisfactory to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement).

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable discretion and, in respect of clause (ii) below, based on the advice
of counsel, that such action is reasonably necessary or advisable (i) to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions (but only if there is a material decrease in
liquidity relative to the Trade Date) or (ii) to enable Dealer to effect
purchases or sales of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were an
affiliated purchaser of Issuer, be in compliance with applicable legal or
regulatory requirements, requirements of self-regulatory organizations with
jurisdiction over Dealer or its affiliates, or with related policies and
procedures adopted in good faith by Dealer (so long as such policies and
procedures would generally be applicable to counterparties similar to
Counterparty and transactions similar to the Transaction); provided that no such
Valid Day or other date of valuation, payment or delivery may be postponed or
added more than 50 Valid Days after the original Valid Day or other date of
valuation, payment or delivery, as the case may be.

 

  (q)

[Reserved]

 

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default under

 

22



--------------------------------------------------------------------------------

  the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration received by holders of Shares
upon consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than two Exchange Business Days) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Exchangeable Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

  (u)

Agreements and Acknowledgments Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (v)

Early Unwind.

 

  (i)

In the event (x) the sale of the “Firm Notes” (as defined in the Purchase
Agreement) is not consummated with the Initial Purchasers for any reason by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”) or (y) each of the 2019 Debt Facility, the 2017 EIB loan,
the 2014 EIB loan (each as defined in the Offering Memorandum) and the Facility
Agreement dated July 25, 2019 between Issuer, Italian Branch and Banca Nazionale
Del Lavoro S.p.A. is not repaid in full and terminated on or prior to the
Premium Payment Date, the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall

 

23



--------------------------------------------------------------------------------

  be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that (x) Counterparty shall
reimburse Dealer for any hedging losses reasonably incurred in connection with
Dealer’s disposition of any hedge position with respect to the Transaction in
connection with any Early Unwind and (y) with respect to any Early Unwind,
Dealer shall return on the Early Unwind Date any Premium actually paid by
Counterparty. Each of Dealer and Counterparty represents and acknowledges to the
other that, subject to the proviso included in this Section 9(v)(i), upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

  (ii)

In the event (x) the sale of any “Additional Notes” (as defined in the Purchase
Agreement) is not consummated with the Initial Purchasers for any reason by 5:00
p.m. (New York City time) on the related Additional Premium Payment Date, or
such later date as agreed upon by the parties (the related Additional Premium
Payment Date or such later date the “Additional Early Unwind Date”) or (y) each
of the 2019 Debt Facility, the 2017 EIB loan, the 2014 EIB loan (each as defined
in the Offering Memorandum) and the Facility Agreement dated July 25, 2019
between Issuer, Italian Branch and Banca Nazionale Del Lavoro S.p.A. is not
repaid in full and terminated on or prior to the related Additional Premium
Payment Date, the Number of Options shall not be increased as set forth in the
second sentence opposite the caption “Number of Options” above in connection
with the purchase and sale of such “Additional Notes” (the “Additional Early
Unwind”) and (i) such increase in the Number of Options and all of the
respective rights and obligations of Dealer and Counterparty in respect of such
increase in the Number of Options (including, without limitation, Counterparty’s
obligation to pay the related Additional Premium) shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with such increase in the Number of Options either prior
to or after the Additional Early Unwind Date; provided that (x) Counterparty
shall reimburse Dealer for any hedging losses reasonably incurred in connection
with Dealer’s disposition of any hedge position with respect to such increase in
the Number of Options in connection with any Additional Early Unwind and
(y) with respect to any Additional Early Unwind, Dealer shall return on the
Additional Early Unwind Date any Additional Premium actually paid by
Counterparty. Each of Dealer and Counterparty represents and acknowledges to the
other that, subject to the proviso included in this Section 9(v)(ii), upon an
Additional Early Unwind, all obligations with respect to the related increase in
the Number of Options as set forth in the second sentence opposite the caption
“Number of Options” above shall be deemed fully and finally discharged.

 

  (w)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in the Agreement, the Equity Definitions or this Confirmation,
upon the occurrence of a Merger Date, the occurrence of a Tender Offer Date, or
declaration by Issuer or Counterparty of the terms of any Potential Adjustment
Event, the Calculation Agent shall adjust the Cap Price as the Calculation Agent
determines appropriate to account for the economic effect on the Transaction of
such occurrence or declaration; provided that (i) in no event shall the Cap
Price be less than the Strike Price and (ii) that any adjustment to the Cap
Price pursuant to this Section 9(w) shall be made without duplication of any
other adjustment or determination pursuant to this Confirmation (including, for
the avoidance of doubt, adjustments or determinations made in accordance with
“Method of Adjustment,” “Consequences of Merger Events” and “Announcement Event”
in Section 3 of this Confirmation). Solely for purposes of this Section 9(w) (1)
the terms “Merger Date,” “Tender Offer Date,” “Potential Adjustment Event,”
“Merger Event,” and “Tender Offer” shall each have the meanings assigned to each
such term in the Equity Definitions (in the case of the definition of “Potential
Adjustment Event”, as amended by Section 9(j)(i), and in the case of the
definition of

 

24



--------------------------------------------------------------------------------

  “Tender Offer”, as amended by Section 3 and as if all references to “voting
shares” in Sections 12.1(d), 12.1(e) and 12.1(l) of the Equity Definitions were
instead references to “Shares”) and (2) “Extraordinary Dividend” means any cash
dividend on the Shares.

 

  (x)

Amendment. This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

 

  (y)

Counterparts. This Confirmation may be executed in several counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.

 

  (z)

Delivery of Tax Certificates. On or prior to the Trade Date and at any other
time reasonably requested by Dealer, Counterparty shall have delivered to Dealer
a properly completed U.S. Internal Revenue Service Form W-9. On or prior to the
Trade Date and at any other time reasonably requested by Counterparty, Dealer
shall have delivered to Counterparty a properly completed U.S. Internal Revenue
Service Form W-9 or U.S. Internal Revenue Service Form W-8ECI.

 

  (aa)

FATCA. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, and
“Tax”, as used in any representation being made for the purpose of Section 3(e)
of the Agreement, shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the Code, any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

 

  (bb)

2015 Section 871(m) Protocol. The parties agree that the definitions and
provisions contained in the 2015 Section 871(m) Protocol, as published by ISDA,
are incorporated into and apply to the Agreement as if set forth in full herein.

10.    Additional Provisions.

[Insert applicable Dealer-specific provisions].

 

25



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning to Dealer.

 

Very truly yours,     [DEALER NAME]

    By:

 

 

    Name:

 

    Title:

 



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

 

LIVANOVA USA, INC.

By:

   

Name:

 

Title:

 